UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-6008
CHRIS DEWAYNE JENKINS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
                            (CR-97-162)

                      Submitted: May 6, 2003

                       Decided: June 5, 2003

 Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.



Remanded by unpublished per curiam opinion.


                            COUNSEL

Chris Dewayne Jenkins, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Banumathi Rangarajan, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JENKINS
                              OPINION

PER CURIAM:

   Chris Dewayne Jenkins seeks to appeal the district court’s order
denying his motion for reduction of sentence under 18 U.S.C. § 3582
(2000). In criminal cases, the defendant must file his notice of appeal
within ten days of the entry of judgment. Fed. R. App. P. 4(b)(1)(A);
see United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (hold-
ing that § 3582 proceeding is criminal in nature and ten-day appeal
period applies). With or without a motion, the district court may grant
an extension of time of up to thirty days upon a showing of excusable
neglect or good cause. Fed. R. App. P. 4(b)(4); United States v. Reyes,
759 F.2d 351, 353 (4th Cir. 1985).

   The district court entered its order denying the motion for reduction
of sentence on November 6, 2002; the ten-day appeal period expired
on November 20, 2002. Jenkins filed his notice of appeal after the
ten-day period expired but within the thirty-day excusable neglect
period. Because the notice of appeal was filed within the excusable
neglect period, we remand the case to the district court for the court
to determine whether Jenkins has shown excusable neglect or good
cause warranting an extension of the ten-day appeal period. The
record, as supplemented, will then be returned to this court for further
consideration.

                                                          REMANDED